DETAILED ACTION
Status of Claims
	Claims 12-14 and 21-29 are pending.
	Claims 1-11 and 15-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of rejection under 35 U.S.C. 112b are withdrawn in view of Applicant’s amendment. 
	The previous grounds of rejection under 35 U.S.C. 103 stand.
	New grounds of rejection under 35 U.S.C. 103 of claims 21-29 are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huyghebaert et al. (US 2016/0032475) in view of Mutalib et al. (“Dressing in layers: layering surface functionalities in nanoporous aluminum oxide membranes”, Angew Chem Int Ed, 2010, 49, 7933-7937).
Regarding claim 12, Huyghebaert discloses a method for forming a nanowire cluster formation (title = a method for fabricating a porous solid material), wherein the method comprises:

Removing the barrier layer by chemical etching ([0103] = performing an etching step in an etching solution, thereby removing the second oxide barrier layer from the channel bottoms);
Cluster formation within the template (16) to fill the channels to thereby form nanowires (17) ([0112] = afterward depositing a solid material within the plurality of interconnected channels of the template); and
Removing the template ([0120] = afterward removing the template to thereby obtain the porous solid material).  

In the same or similar field of forming nanoporous channels by anodizing and subsequently forming material within the nanoporous channels to produce porous solid material, Mutalib discloses performing an anodization step (second anodization, steps a-b), performing a first silanization treatment (steps a-b, Scheme 1 = performing a protective treatment of the porous layer of valve metal oxide thereby inducing hydrophobic surfaces to the channel walls and channel bottoms; the instant specification indicates that silane treatment produces a hydrophobic surface, [0066], [0147]), performing an anodization step at an anodization voltage after the protective treatment to generate a virgin porous layer below the first silanized porous layer, (p. 7933, Scheme 1 = performing a second anodization step at the predetermined anodization voltage after the protective treatment, to thereby substantially remove the first insulating metal oxide barrier layer from the channel bottoms, inducing anodization only at the bottoms of the plurality of first channels and creating a second insulating metal oxide barrier layer at the channel bottoms), and performing a pore opening step at the membrane bottom with phosphoric acid (p. 7934 = performing an etching step in an etching solution, thereby removing the second insulating metal oxide barrier layer from the channel bottoms without thereby increasing the average channel width).  Regarding the claimed “performing a second anodization step at the predetermined anodization voltage”, it is well known in the art that selection of the anodization voltage for a given electrolyte effects the inter-channel distance and other nanochannel dimensions such as taught by Huyghebaert (Figure 1).  Selection of a given anodization voltage would therefore be an obvious engineering design choice in regards to the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising performing a protective treatment, etching without increasing a pore width and performing a second anodization because Mutalib discloses performing multiple anodization and silanization steps to produce a multifunctional, multilayered nanoporous network that has selectivity for a number of different applications.  It would have been obvious to modify the method of Huyghebaert with a silanization step and subsequent anodization because, similar to Mutalib, Huyghebaert discloses a multi-step anodization process (i.e. performing anodization to multiple layers of anodizable materials).  It would have been obvious to apply selectivity to the nanoporous channels of Huyghebaert to produce a nanocluster with increased selectivity.  Huyghebaert and Mutalib overlap in several aspects including anodization, template use of the nanoporous channels and nanowire or nanotube growth within similar applications (e.g. electron transport capabilities).  In regards to the claimed performing an etching step both Huyghebaert and Mutalib disclose steps of etching.  With the silane coating of Mutalib selectively located on the walls of Huyghebaert, a subsequent etching step would necessarily selectively etch only the bottom of the pore that has a 
	Regarding claims 13 and 14, given the teachings of Huyghebaert and Mutalib, producing a channel size to correlate with the deposited nanowire or wire diameter is an obvious engineering design choice that one of ordinary skill in the art would necessarily control in order to produce the desired wire diameter.  Huyghebaert teaches widening channels by etching [0103] and etching nanowires [0126] (i.e. reduce their size).  Therefore adjustments of the sizing of either the template nanochannels or deposited nanowires would have been obvious to one of ordinary skill in the art to produce the desired wire dimensions.  
	Regarding claims 21-22, while Huyghebaert in view of Mutalib does not specifically address the claim limitations of “volumetric surface area, porosity and electrical conductivity”, these properties are considered to be an intrinsic properties resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 24, Huyghebaert discloses the nanowires comprising nickel [0004], [0112], copper [0124], and gold [0132]. 
Regarding claims 25-29, Huyghebaert discloses interdistances between channels including values in the nanometer range (Figure 21) which is representative of the pore distribution of the 3D structure.  Huyghebaert discloses the pores present at subsequent location on a channel along the longitudinal direction (X) are typically in average spaced from one another along the longitudinal direction (X) by a distance (Dip) equal to from 0.5 to 2.0 times the average inter-distance (Dic) between the central longitudinal axes of any two neighboring channels. In embodiments, Dip may be from 10 nm to 1 μm and is typically from 25 nm to 500 nm [0071].  Huyghebaert as shown in example 1, the inter-channel distance can be controlled by changing the anodizing voltage. Figure 21 of Huyghebaert shows the measured relationship between the inter-channel distance and the inter-pore distance. As can be seen in this figure, both the inter-channel distance (Dic) and the inter-pore (Dip) distance are controlled similarly by the anodizing voltage. The ratio between Dic and Dip is close to unity. Figure 20 depicts channels and pores as well as the inter-distances between the channels (Dic) and the pores (Dip) in a template [0131]. Huyghebaert discloses a nanowire having a width of at most 500 nm [0047].  The values of Huyghebaert either disclose or render obvious the claimed values of pore sizing and spacing.  Further, as described above Huyghebaert discloses that the dimensions and spacing of the pore channels of the template are controlled by the anodization parameters therefore adjustments to the pore sizing and spacing would have been an obvious engineering design choice based on the application of the 3D structure produced.  

Response to Arguments
Applicant's arguments filed 9 November 2021 have been fully considered but they are not persuasive. 

On page 7, the argument states that Huyghebaert discloses widening of the pores when etching and therefore does not disclose the claimed performing an etching without increasing the pore width.  The Examiner respectfully disagrees with this analysis.  The Examiner acknowledges the teaching of Huyghebaert that indicates that pore widening is performed, however, the grounds of rejection are inclusive of Huyghebaert in view of Mutalib.  Huyghebaert modified with the silane treatment of Mutalib results in a subsequent etching step that only etches the bottom channel.  Further, Mutalib indicates that an etching step is performed to only remove the bottom of the pore channel (p. 7934).  Similarly, the argument on page 8 states that the additional steps claimed allow for selective removal of the barrier layer from the channel bottom.  However, the combination of Huyghebaert in view of Mutalib provides for the selective removal of the barrier layer. 
On page 8, the argument states that the device of Mutalib is remote from the teachings of Huyghebaert.  The Examiner respectfully disagrees with this analysis.  Huyghebaert and Mutalib overlap in numerous aspects in addition to overlapping with the instant specification.  Both references are directed towards utilizing an anodized template to produce highly ordered, complex pore geometries with both references teaching relevant applications including branched, multilayered and modulated pore structures (p. 7933 Mutalib for example).  The argument continues by stating that Mutalib does not disclose depositing a solid material within the pores and therefore does not disclose the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 8-9, the argument states that Mutalib discloses hydrophilic and hydrophobic modifications and therefore one of ordinary skill in the art would have no clue of which type of silanized surface to select.  The Examiner respectfully disagrees with this analysis.  Selecting from a finite number of identified, predictable solutions with a reasonable expectation of success is prima facie obvious. One of ordinary skill in the art would have selected either hydrophilic or hydrophobic with a reasonable expectation of success of modifying the pore channel. 
On page 9, the remarks are directed towards claims 13-14 and state that the cited references do not disclose producing a channel size to correlate with a nanowire or wire diameter.  The Examiner respectfully disagrees with this analysis.  Huyghebaert discloses examples of coating nanowires after template formation [0126].  The figures of Huyghebaert include the depiction of the template and then forming the material within the same nano channels (Figures 4-5), thus one of ordinary skill in the art would recognize that the sizing of the nano channels directly affects the sizing of the 3D nanostructure produced. Additionally, pore widening of the channel as disclosed in Huyghebaert [0103] would result in a larger pore channel and therefore subsequently a larger nanowire or nanostructure formed.  Mutalib similarly discloses the control of the pore channel sizing (p. 7933).  Based on the teachings and an understanding of conventional anodization template formation, one of ordinary skill in the art would recognize that changing the dimensions of the nanochannel or nanopore would change the dimension of the material deposited within the nanochannel or nanopore.  
On page 9 the remarks indicate that paragraph [0126] does not exist in Huyghebaert. Paragraph [0126] of Huyghebaert is produced below:

    PNG
    media_image1.png
    473
    471
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795